 Case 1:12-cr-00031-VM Document 1776 Filed 12/14/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                12/14/2020
UNITED STATES OF AMERICA,        :
                                 :               12 CR 31(VM)
          -against-              :            DECISION AND ORDER
                                 :
CHRISTOPHER NWANKWO,             :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By letter dated April 18, 2020, defendant Christopher

Nwankwo (“Nwankwo”) moved for compassionate release and a

reduction of his sentence to time served based on his asserted

rehabilitation and fear of contracting COVID-19. The Court

construed the motion as being made pursuant to 18 U.S.C.

§ 3582(c)(1)(A) (“Section 3582”) and denied it by order dated

May 14, 2020, finding that he had not met the standard for

relief under Section 3582 based on the facts alleged. (See

Dkt. No. 1752.)

     By letter dated May 14, 2020, and received by the Court

on May 19, 2020, Nwankwo again moved for compassionate release

under Section 3582. (Dkt. No. 1754.) The Court construed the

letter as a motion for reconsideration and denied it by order

dated May 21, 2020, finding that Nwankwo’s representations

regarding FCI Fort Dix’s failure to mitigate the spread of

COVID-19, and Nwankwo’s personal growth, did not meet the

standard   for   compassionate     release   under   Section      3582,



                                  1
 Case 1:12-cr-00031-VM Document 1776 Filed 12/14/20 Page 2 of 7




particularly   in   light   of   “his        relatively   young   age   and

apparent lack of underlying health conditions.” (See Dkt. No.

1755 at 2.)

     In the attached letter dated November 5, 2020 (the

“November 5 Letter”), Nwankwo again moved the Court for

compassionate release. Before the Court received the November

5 Letter, Nwankwo’s former CJA counsel filed a letter seeking

reappointment to bring a compassionate release motion on

Nwankwo’s behalf because of “recent developments at Fort Dix”

and “the resurgence of COVID-19” in its area. (See Dkt. No.

1771.) The Court granted counsel’s request on November 16,

2020. (See Dkt. No. 1772.)

     Now   before    the    Court       is    the   letter   motion     for

compassionate release under Section 3582 that followed, filed

by CJA counsel on December 2, 2020. (Dkt. No. 1773.) The Court

considers this motion together with the November 5 Letter and

hereby DENIES the motion for the reasons set forth below.

     As a threshold matter, the Court is not persuaded that

Nwankwo has satisfied the exhaustion requirement of Section

3582. A defendant may not seek relief in court under Section

3582 until (i) he has “fully exhausted all administrative

rights” within the Bureau of Prisons (“BOP”), or (ii) 30 days

have lapsed since he submitted a request for release to the

warden. United States v. Battle, 05 CR 377, 2020 WL 2306482,


                                    2
 Case 1:12-cr-00031-VM Document 1776 Filed 12/14/20 Page 3 of 7




at *1 (S.D.N.Y. May 8, 2020) (citing Section 3582). Nwankwo

argues that his April 7, 2020 letter to the warden of FCI

Fort Dix satisfies the exhaustion requirement. (See Dkt. No.

1773 at 1 n.1.) However, that letter sought compassionate

release based on Nwankwo’s fear of severe illness were he to

contract COVID-19 and the risk of outbreak at Fort Dix. (See

Dkt. No. 1752 at 6-9.) Nwankwo’s motion on these bases was

denied, as was his motion seeking reconsideration of the

denial.   (See   Dkt.   Nos.   1752,   1755.)   Nwankwo   now     seeks

compassionate release for purportedly different reasons: a

documented outbreak at Fort Dix and the resurgence of COVID-

19 in the area. Assuming, as Nwankwo argues, that these are

new bases for compassionate release, exhaustion of Nwankwo’s

renewed request would be required. See United States v. Read-

Forbes, No. CR 12-20099-01, 2020 WL 4726685, at *3 (D. Kan.

Aug. 13, 2020) (“To file a renewed motion, however, defendant

first must exhaust administrative remedies based on the new

information.” (citing cases)).

     Regardless, the Court concludes that extraordinary and

compelling circumstances warranting relief have not been

established here. To grant a sentence reduction under Section

3582, the Court must find that “extraordinary and compelling

reasons warrant such a reduction.” Under Section 3582, courts

are authorized “to consider the full slate of extraordinary


                                  3
 Case 1:12-cr-00031-VM Document 1776 Filed 12/14/20 Page 4 of 7




and compelling reasons that an imprisoned person might bring

before [the court] in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

       Nwankwo argues that COVID-19 has “ravaged” Fort Dix and

the BOP has been “grossly negligent” in its efforts to handle

the crisis. (Dkt. No. 1773 at 2.) Nwankwo further points out

that he has served approximately 80% of his sentence and is

at heightened risk of serious illness because he has a body

mass index (“BMI”) of thirty-five. However, considering the

totality of the circumstances in Nwankwo’s case, the Court

does not find extraordinary and compelling circumstances have

been established.

       First,   the   Court    is       mindful   that   incarcerated

individuals face heightened risk of COVID-19 infection and

acknowledges that “the incidence of COVID-19 at FCI Fort Dix

. . . has increased at an alarming rate.” See United States

v. Avery, No. 14 CR 810, 2020 WL 6728781, at *1 (S.D.N.Y.

Nov.   16,   2020).   However,   because      Nwankwo    was   recently

diagnosed with COVID-19 and has since recovered from the

virus, he “has not provided any reasons why his risk is

exceptional, when compared to the general prison population

at this facility.” United States v. Mathis, No. 02 CR 891,

2020 WL 6784136, at *2 (E.D.N.Y. Nov. 18, 2020) (acknowledging

the troubling COVID-19 outbreak at FCI Fort Dix but denying


                                    4
    Case 1:12-cr-00031-VM Document 1776 Filed 12/14/20 Page 5 of 7




compassionate release because the defendant did not establish

exceptional risk after having contracted and recovered from

COVID-19) (citing United States v. Mongelli, No. 02 CR 307,

2020 WL 6449237, at *3 (E.D.N.Y. Nov. 3, 2020)). As the CDC

has explained, instances of reinfection in those who, like

Nwankwo,      have    recovered    from    COVID-19    “remain       rare.”

Coronavirus Disease 2019 (COVID-19): Reinfection with COVID-

19,       Ctrs.      for    Disease       Control     and    Prevention

https://www.cdc.gov/coronavirus/2019-ncov/your-

health/reinfection.html (last updated Oct. 27, 2020).

        Second, and relatedly, the Court is unpersuaded that

Nwankwo’s BMI of thirty-five meets the extraordinary and

compelling standard given his recent recovery from COVID-19

and relatively young age of thirty years old. To be sure,

obesity with a BMI over thirty is among the underlying

conditions that the CDC has identified as presenting an

increased risk of serious illness.1 Coronavirus Disease 2019

(COVID-19): People With Certain Medical Conditions, Ctrs. for

Disease                Control              and             Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                       (last


1 The November 5 Letter also references varicose veins and gunshot
scars as conditions heightening Nwankwo’s risk of severe illness.
However, these are not among the medical conditions that the CDC
recognizes as creating increased risk. See Coronavirus Disease 2019
(COVID-19): People With Certain Medical Conditions, supra.


                                      5
 Case 1:12-cr-00031-VM Document 1776 Filed 12/14/20 Page 6 of 7




updated Dec. 1, 2020). However, as explained above, instances

of reinfection among those who have recovered from COVID-19

“remain        rare.”     Coronavirus           Disease      2019     (COVID-19):

Reinfection with COVID-19, supra. While there is no consensus

regarding the duration of immunity that follows recovery from

COVID-19, “the possibility of reinfection is speculative.”

United States v. Davis, No. 12 CR 712, 2020 WL 3790562, at *3

(S.D.N.Y.       July    7,    2020)    (denying       compassionate       release

because “the speculative risk of reinfection” was neither

“extraordinary”         nor    “compelling”         within     the    meaning   of

Section 3582). Nor does Nwankwo’s age -- thirty years old --

place him in a high-risk category. See Coronavirus Disease

2019 (COVID-19): Older Adults, Ctrs. for Disease Control and

Prevention,       https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/older-adults.html (last updated Dec. 13,

2020).

     The       Court     is   further          unpersuaded     that     Nwankwo’s

rehabilitation efforts establish entitlement to relief. As

the Court has previously explained, Congress has expressly

instructed that “[r]ehabilitation of the defendant alone

shall    not    be     considered     an       extraordinary    and   compelling

reason.” 28 U.S.C. § 994(t). Nwankwo’s rehabilitative efforts

are certainly commendable, but they do not, either alone or

in combination with the other circumstances he cites, meet


                                           6
 Case 1:12-cr-00031-VM Document 1776 Filed 12/14/20 Page 7 of 7




the “extraordinary and compelling” standard. E.g., United

States v. Saleh, No. 93 CR 181, 2020 WL 3839626, at *4

(S.D.N.Y.     July     8,   2020)       (recognizing   a     defendant’s

commendable institutional record but denying release).

     Finally,    the    Court   declines      to   address    Nwankwo’s

argument that release is warranted because he has served

approximately 80% of his sentence. Having determined that

Nwankwo has not established “extraordinary and compelling”

reasons warranting a sentence reduction, the Court need not,

and does not, consider the sentencing factors laid out in 18

U.S.C. § 3553(a). See id. § 3582(c)(1)(A) (stating that the

court shall consider the sentencing factors set forth in

Section 3553(a) “if” it finds “extraordinary and compelling

reasons warrant” a sentence reduction).

     Accordingly, it is hereby

     ORDERED that defendant Christopher Nwankwo’s motion for

compassionate release (Dkt. No. 1773) is DENIED. The Clerk of

Court is directed to mail a copy of this Order to Christopher

Nwankwo, Register Number 66202-054, FCI Fort Dix, P.O. Box

2000, Joint Base MDL, NJ, 08640, and note service on the

docket.

SO ORDERED.

Dated: New York, New York
       14 December 2020



                                    7
